DISMISS and Opinion Filed January 6, 2021




                                  S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00553-CV

                         KEITH UKANDU, Appellant
                                  V.
                         RUNDA PRATER, Appellee

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-02488

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                         Opinion by Chief Justice Burns
      Before the Court is appellant’s unopposed motion to dismiss the appeal with

prejudice based on settlement. See TEX. R. APP. P. 42.1(a)(1). We grant the motion

and dismiss the appeal. See id.




                                         /Robert D. Burns, III/
                                         ROBERT D. BURNS, III
                                         CHIEF JUSTICE
200553F.P05
                                    S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

KEITH UKANDU, Appellant                     On Appeal from the 116th Judicial
                                            District Court, Dallas County, Texas
No. 05-20-00553-CV         V.               Trial Court Cause No. DC-18-02488.
                                            Opinion delivered by Chief Justice
RUNDA PRATER, Appellee                      Burns, Justices Molberg and Nowell
                                            participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal
with prejudice.

       As agreed by the parties, we ORDER that each party bear its own costs of
this appeal.


Judgment entered January 6, 2021.




                                      –2–